Citation Nr: 1455973	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  03-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1977.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The procedural history of this case is extensive and entails prior actions of both the Board and the U.S. Court of Appeals for Veterans Claims.  It was most recently before the Board in December 2012, at which time the Board remanded it to the RO so that any additional service personnel and VA treatment records could be obtained and made a part of the claims file.  When this case was returned to the Board, following the RO's completion of the requested actions, the Board in March 2014 sought an opinion from an independent medical expert as to the dispositive issues in this case.  That opinion was received by the Board in April 2014 and it has been made a part of the Veteran's VA claims folder.  In addition, the Veteran and his attorney were provided a copy of the opinion in May 2014 and advised in writing of their right to respond.  That response was received by the Board in July 2014.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In his July 2014 response, the Veteran indicated through his attorney of record that he refused to waive initial RO consideration of the April 2014 opinion from the independent medical expert and he also therein requested that his case be remanded to the RO for its consideration of that new evidence in the first instance.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any pertinent VA treatment records, not already on file, for inclusion in the Veteran's electronic claims folder.  

2.  After undertaking any additional development the RO deems advisable, the AOJ should then readjudicate the issue on appeal on the basis of all of the evidence and argument of record, including but not limited to the April 2014 opinion obtained by the Board from an independent medical expert and the Veteran's July 2014 response thereto.  If the benefit sought on appeal continues to be denied, furnish the Veteran a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is required until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



